Order entered April 9, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-01284-CV

                           KENNETH LEO BUHOLTZ, Appellant

                                                V.

                TEXAS DEPARTMENT OF TRANSPORTATION, Appellee

                       On Appeal from the County Court at Law No. 6
                                   Collin County, Texas
                           Trial Court Cause No. 006-02337-2018

                                            ORDER
       Before the Court is appellant’s February 11, 2019 motion challenging jurisdiction and

requesting appointment of counsel. Appellant filed a lawsuit against the Texas Department of

Transportation and Halff Associates, Inc. After the trial court granted the Texas Department of

Transportation’s plea to the jurisdiction, appellant filed a notice of appeal. Because appellant’s

claims against Halff Associates remain pending in the underlying case, this appeal was

subsequently docketed as an accelerated appeal from an interlocutory order. This Court has

jurisdiction over an interlocutory order granting a plea to the jurisdiction. See TEX. CIV. PRAC. &

REM. CODE ANN. § 51.014(a)(8). Additionally, this Court does not appoint counsel. For these

reasons, we DENY appellant’s motion challenging jurisdiction.
       Also before the Court are appellant’s March 8, 2019 motion for sanctions and April 5,

2019 motion requesting a supplemental clerk’s record to include documents filed by Halff

Associates in the underlying case while this appeal has been pending. We DENY the motion for

sanctions. Additionally, our review is limited to the record before the trial court.    See Perry

Homes v. Cull, 258 S.W.3d 580, 596 n.89 (Tex. 2008) ). The clerk’s record related to this

interlocutory appeal is complete. For these reasons, we DENY the motion for a supplemental

clerk’s record.

       If appellant no longer wishes to pursue this interlocutory appeal, he shall file a voluntary

motion to dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1). Otherwise, appellant shall file his

brief on the merits by May 10, 2019.



                                                    /s/     ROBERT D. BURNS, III
                                                            CHIEF JUSTICE